1. Role of the European Union in the Middle East (vote)
Before the vote on paragraph 5:
(IT) Mr President, at the beginning of paragraph 5, after the word 'believes', the following phrase would be added:
'inter alia with a view to the International Conference in support of the Palestinian Economy for the Reconstruction of Gaza to be held in Sharm el-Sheikh on 2 March 2009'.
(IT) Mr President, the amendment is the same. It refers to the International Conference in support of the Palestinian Economy, to be held in Sharm el-Sheikh on 2 March, and would be added to the recital.